Exhibit 10.42

The executive officers listed below have entered into employment agreements with
identical terms to those contained in the following form, other than as set
forth opposite their names:

 

Name

  

Position

   Base
Salary    Bonus  

William N. Hahne

   Executive Vice President and Chief Operating Officer    $ 350,000    $
350,000 (1)          $ 350,000 (2)

--------------------------------------------------------------------------------

(1) Contingent upon employment at the end of the initial term of agreement.

(2) Reflects additional maximum bonus amount contingent on production increases.
Must be employed at the end of initial term. If 2007 second quarter average
daily production is greater (excluding the effects of acquisitions and
divestitures) than 2006 second quarter daily average production pro forma for
the acquisition of KCS Energy, Inc., the additional bonus is equal to $17,500
per percentage point increase, up to a maximum of $350,000.

FORM OF

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into to be
effective as of the effective date of the merger between Petrohawk Energy
Corporation, a Delaware corporation (the “Company”) and KCS Energy, Inc. (“KCS”)
(the “Effective Date”) by and between the Company and                      (the
“Executive”).

WITNESSETH:

WHEREAS, the parties desire to enter into this Agreement pertaining to the
employment of the Executive by the Company.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

1.    Term of Employment. The Company shall employ the Executive in the capacity
set forth herein for a term of one (1) year, commencing on the Effective Date
and ending on the first anniversary of the Effective Date (such one year period
as may be terminated earlier or extended to be referred to herein as the
“Term”).

2.    Duties of the Executive. During the Term, the Executive shall serve as the
Executive Vice President and Chief Operating Officer of the Company and shall
devote his full time, attention, and effort to performing the customary duties
and responsibilities of such office, including those duties and responsibilities
assigned to him by the Chief Executive Officer of the Company, from time to
time. The Executive agrees to use his best efforts to perform all duties and
responsibilities that are required to fully and faithfully execute the offices
and positions held by him. The Executive shall be entitled to devote a
reasonable amount of time to civic and community affairs and the management of
his personal investments so long as these other activities do not, in the
judgment of the Chief Executive Officer, inhibit or prohibit the performance of
the Executive’s duties hereunder or violate any provisions of this Agreement or
policies of the Company, including, but not limited to those provisions relating
to non-competition and non-disclosure. Unless otherwise agreed to by the
Executive, the Executive shall be based at the Company’s principal executive
offices located in the metropolitan area of Houston, Texas.

3.    Compensation. As compensation for the services to be rendered by the
Executive for and on behalf of the Company hereunder, the Executive shall be
entitled to the following (collectively referred to hereinafter as “Total
Compensation”):

 

  (a)

Base Compensation. A base salary in an annual rate of                     
Dollars ($                    ) (as adjusted in accordance with the provisions
of this Agreement, “Base Compensation”) will be paid to the Executive at such
intervals as may be established by the Company for payment of its employees
under its normal payroll practices. Base



--------------------------------------------------------------------------------

 

Compensation payments shall be subject to all applicable federal and state
withholding, payroll and other taxes, and all applicable deductions for benefits
as may be required by law or Executive’s authorization. The Base Compensation
shall be reviewed periodically by the compensation committee (“Compensation
Committee”) of the board of directors of the Company (“Board”) and may be
increased from time to time as the Board may deem appropriate in its reasonable
discretion.

 

  (b) Bonus. In addition to the Base Compensation, the Executive shall be
eligible to receive one or more bonuses to be determined by the Compensation
Committee in its sole discretion based on performance criteria to be adopted by
the Compensation Committee. Also, the Executive shall be entitled to the bonus
as described on Exhibit “A” attached hereto.

 

  (c) Restricted Stock. As of the Effective Date, the Executive shall be granted
                     shares of restricted stock of the Company. The restrictions
on such shares shall lapse two (2) years after the Effective Time regardless of
whether the Executive is employed at that time; provided however,
notwithstanding the above, such shares shall be forfeited if (i) Executive is
terminated for Cause (as such term is defined in paragraph 10 herein) prior to
one (1) year after the Effective Time; or (ii) Executive terminates his
employment without Good Reason (as such term is defined in paragraph 10 herein)
prior to one (1) year after the Effective Time.

 

  (d) Stock Options. As of the Effective Date, the Executive shall be granted an
option to purchase                      shares of the Company’s common stock.
The exercise price of such options shall be the closing price of the Company
stock on the Effective Date. One third of such options shall vest immediately
and the remaining two thirds shall vest on the first anniversary of the
Effective Date, if the Executive is employed by the Company at such time. The
Executive shall have two (2) years from end of the Term to exercise all such
options.

4.    Other Benefits. In addition to the Total Compensation to be paid to the
Executive as provided for herein, the Executive shall also be entitled to the
following benefits:

 

  (a) Equity Compensation. The Executive may, as determined by the Compensation
Committee in its discretion, periodically receive grants of stock options,
restricted stock or other equity related awards from the Company’s various stock
compensation plans, subject to the terms and conditions thereof.

 

  (b) Business Expenses. The Company shall reimburse the Executive for all
reasonable business expenses incurred by the Executive in the performance of his
duties, provided that the Executive provides adequate documentation required by
law and by the policies and procedures of the Company, as adopted and amended
from time to time. The Executive acknowledges and agrees that all such expenses
will be subject to the oversight of the Audit Committee of the Board.

 

2



--------------------------------------------------------------------------------

  (c) Other Fringe Benefits. Except as otherwise specifically provided to the
contrary in this Agreement, the Executive shall be provided with the welfare
benefits and other fringe benefits to the same extent and on the same terms as
those benefits are provided by the Company from time to time to the Company’s
other senior executive officers, including, but not limited to, vacation,
participation in various health, retirement, life insurance, disability
insurance or other employee benefit plans or programs, subject to regular
eligibility requirements with respect to each such benefit plans or programs, as
well as other benefits or perquisites as may be approved by the Board; provided,
however, that the Company shall not be required to provide a benefit under this
subparagraph (c) if such benefit would duplicate (or otherwise be of the same
type as) a benefit specifically required to be provided under another provision
of this Agreement.

5.    Confidential Information. The Executive acknowledges that, during the
course of his employment, he will have access to and will receive information
which constitutes trade secrets, is of a confidential nature, is of great value
to the Company and/or is a foundation on which the business of the Company is
predicated. With respect to all such Confidential Information (as defined
hereafter), the Executive agrees, during the Term and thereafter, not to
disclose such Confidential Information to any person other than an employee,
counsel or advisor of the Company or a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance by the Executive of
his duties hereunder nor to use such Confidential Information for any purpose
other than the performance of his duties hereunder. For purposes of this
Agreement, “Confidential Information” shall include all data or material
(regardless of form) with respect to the Company or any of its assets,
prospects, business activities, officers, directors, employees, borrowers, or
clients which is: (a) a trade secret, as defined by the Uniform Trade Secrets
Act; (b) provided, disclosed, or delivered to the Executive by the Company, any
officer, director, employee, agent, attorney, accountant, consultant, or other
person or entity employed by the Company in any capacity, any client, borrower,
advisor, or business associate of the Company, or any public authority having
jurisdiction over the Company or any business activity conducted by the Company;
or (c) produced, developed, obtained or prepared by or on behalf of the
Executive or the Company (whether or not such information was developed in the
performance of this Agreement). Notwithstanding the foregoing, the term
“Confidential Information” shall not include any information, data or material
which, at the time of disclosure or use, was generally available to the public
other than by a breach of this Agreement, was available to the party to whom
disclosed on a non-confidential basis by disclosure or access provided by the
Company or a third party without breaching any obligations of the Company or
such third party, or was otherwise developed or obtained legally and
independently by the person to whom disclosed without a breach of this
Agreement. The rights and obligations of the parties under this paragraph shall
survive the expiration or termination of this Agreement for any reason.

6.    Proprietary Matters. The Executive expressly agrees that any and all
improvements, inventions, discoveries, processes, or know-how that are generated
or conceived by the Executive during the Term, whether conceived during the
Executive’s regular working hours or otherwise, will be the sole and exclusive
property of the Company. Whenever requested by the Company (either during the
Term or thereafter), the Executive will assign or execute any and all
applications, assignments and/or other documents, and do all things which the
Company reasonably deems necessary or appropriate, in order to permit the
Company to: (a) assign and convey, or otherwise make available to the Company,
the sole and exclusive right, title, and interest in and to said improvements,
inventions, discoveries, processes or know-how; or (b) apply for, obtain,
maintain, enforce and defend patents, copyrights, trade names, or

 

3



--------------------------------------------------------------------------------

trademarks of the United States or of foreign countries for said improvements,
inventions, discoveries, processes, or know-how. However, the improvements,
inventions, discoveries, processes, or know-how generated or conceived by the
Executive and referred to in this paragraph (except those which may be included
in the patents, copyrights, or registered trade names or trademarks of the
Company) will not be exclusive property of the Company at any time after having
been disclosed or revealed or have otherwise become available to the public or
to a third party on a non-confidential basis other than by a breach of this
Agreement, or after they have been independently developed or discussed without
a breach of this Agreement by a third party who has no obligation to the
Company.

7.    Non-Competition. As part of the consideration for the compensation and
benefits to be paid to the Executive hereunder, and in order to protect the
Confidential Information, business goodwill and business opportunities of the
Company, the Executive agrees that, during a period ending one (1) year after
after the Effective Time unless terminated by the Company, he will not, directly
or indirectly, engage in or become interested financially in, as a principal,
employee, partner, contractor, shareholder, agent, manager, owner, advisor,
lender, guarantor, officer, or director, any business (other than the Company)
that is engaged in leasing, acquiring, exploring, producing, gathering, or
marketing hydrocarbons and/or related products; provided, however, that the
Executive shall be entitled to continue to invest in those entities as set forth
on Exhibit “D” and to invest in stocks, bonds, or other securities in any such
business (without participating in such business) if: (a) such stocks, bonds, or
other securities are listed on any United States securities exchange or are
publicly traded in an over the counter market; and such investment does not
exceed, in the case of any capital stock of any one issuer, five percent (5%) of
the issued and outstanding capital stock, or in the case of bonds or other
securities, five percent (5%) of the aggregate principal amount thereof issued
and outstanding; or (b) such investment is completely passive and no control or
influence over the management or policies of such business is exercised.

The parties to this Agreement agree that the limitations contained in this
paragraph 7 with respect to time, geographical area, and scope of activity are
reasonable. However, if any court shall determine that the time, geographical
area, or scope of activity of any restriction contained in this paragraph 7 is
unenforceable, it is the intention of the parties that such restrictive
covenants set forth herein shall not thereby be terminated but shall be deemed
amended to the extent required to render it valid and enforceable.

8.    Non-Solicitation. Executive agrees that he will not, at any time during a
period ending the later of (i) the Term or (ii) one (1) year after the Effective
Time, or at any time within six (6) months after such period, for his own
account or benefit or for the account or benefit of any other person, firm or
entity, directly or indirectly, solicit for employment or hire any employee of
the Company (or any person who was an employee of the Company in the 90 day
period prior to such solicitation) or induce any employee of the Company (or any
person who was an employee of the Company in the 90 day period prior to such
inducement) to terminate his employment with the Company. Notwithstanding the
above, the restrictions relating to persons employed in the 90 day period
referenced in the parentheticals in the immediately preceding sentence shall not
apply to an employee that was a party to an employment agreement with the
Company and who terminates his employment for Good Reason or is terminated by
the Company without Cause.

9.    Injunctive Relief. The Executive acknowledges and agrees that any
violation of paragraph 7 or paragraph 8 of this Agreement would result in
irreparable harm to the Company and, therefore, agrees that, in the event of an
actual, suspected, or threatened breach of paragraph 7 or paragraph 8 of this
Agreement, the Company shall be entitled to an injunction restraining the
Executive from committing or continuing such actual, suspected or threatened
breach. The parties acknowledge

 

4



--------------------------------------------------------------------------------

and agree that the right to such injunctive relief shall be cumulative and shall
not by in lieu of, or be construed of a waiver of the Company’s right to pursue,
any other remedies to which it may be entitled in law or in equity.

10.    Termination of Employment. The Executive’s employment by the Company may
be terminated, without breach of this Agreement, in accordance with the
provisions set forth below:

 

  (a) Death. If the Executive dies during the Term and while in the employ of
the Company, this Agreement shall automatically terminate and the Company shall
have no further obligations to the Executive or his estate except that the
Company shall pay to the Executive’s estate any unpaid portion of his Base
Compensation and benefits accrued through the date of death. All such payments
to the Executive’s estate shall be made in the same manner and at the same time
as the Executive’s Base Compensation would have been paid to him had he not died
and at the discretion of the Compensation Committee, a bonus, if any.

 

  (b) Disability. The Company may terminate the Executive’s employment in the
event of the Executive’s disability, which shall be defined in accordance with
any disability policy maintained by the Company. In the event the Company does
not maintain a disability policy, it shall be defined as the inability of the
Executive, despite any reasonable accommodation required by law, due to bodily
injury or disease or any other physical or mental incapacity, to perform the
services required hereunder for a period of 120 consecutive days. In the event
of a termination pursuant to this paragraph 10(b), the Company shall be relieved
of all of its obligations under this Agreement, except that the Company shall
pay to the Executive or his estate in the event of his subsequent death, any
unpaid portion of the Executive’s Base Compensation and benefits accrued through
the date of such termination and at the discretion of the Compensation
Committee, a bonus, if any. All such payments to the Executive or his estate
shall be made in the same manner and at the same time as his Base Compensation
would have been paid to him had he not become disabled.

 

  (c) Termination by the Company for Cause. The Company may terminate the
Executive’s employment hereunder for Cause (defined hereafter), but only after:
(a) giving the Executive written notice of the failure or conduct which the
Company believes to constitute Cause; and (b) with respect to (i) through
(iii) below, providing the Executive a reasonable opportunity, and in no event
more than thirty (30) days, to cure such failure or conduct. In the event the
Executive does not cure the alleged failure or conduct within the time frame
provided for such cure by the Company, the Company shall send him written notice
specifying the effective date of termination. The failure by the Company to set
forth in the notice referenced in this paragraph 10(c) any fact or circumstance
which contributes to a showing of Cause shall not waive any right of the Company
to assert, or preclude the Company from asserting, such fact or circumstance in
enforcing its rights hereunder. For purposes of this Agreement, “Cause” shall
mean:

 

5



--------------------------------------------------------------------------------

  (i) The willful failure by the Executive to perform his duties in any material
respect as required hereunder (other than any such failure resulting from
Executive’s incapacity due to physical or mental illness or disability) or the
commission by Executive of an act of willful misconduct in any material respect
with respect to the Company; or

 

  (ii) The engaging by Executive in conduct which is demonstrably and materially
injurious to the Company and/or its subsidiaries or affiliates; or

 

  (iii) The willful engaging, or failure to engage, by the Executive in conduct
which is in material violation of any term of this Agreement or the terms of any
of the Company’s written policies and procedures; or

 

  (iv) The Executive having been convicted of a felony or having been convicted
of, or entered a plea of nolo contendere to, a crime involving deceit, fraud,
perjury or embezzlement.

For purposes of this paragraph 10(c), no act, or failure to act, shall be deemed
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that the Executive’s action or omission was in the
best interest of the Company.

In the event of the Executive’s termination by the Company for Cause hereunder,
the Executive shall be entitled to no severance or other termination benefits
except for any unpaid portion of the Executive’s Base Compensation and benefits
accrued through the date of termination.

 

  (d) Termination by the Company Without Cause. The Company may also terminate
the Executive’s employment under this Agreement without Cause by providing at
least thirty (30) days’ written notice of such termination to the Executive. A
termination of this Agreement by the Company without Cause shall entitle the
Executive to payments and other benefits as specified in paragraph 10(g) or
paragraph 10(h), as applicable.

 

  (e) Termination by the Executive for Good Reason. The Executive shall be
entitled to terminate this Agreement and his employment with the Company at any
time upon thirty (30) days written notice to the Company for “Good Reason”
(defined hereafter). For purposes of this Agreement, “Good Reason” shall mean:

 

  (i) The material breach by the Company of any of its obligations hereunder
that goes uncured thirty (30) days after written notice by Executive to the
Company to such effect; or

 

6



--------------------------------------------------------------------------------

  (ii) A reduction in the Base Compensation payable to the Executive; or

 

  (iii) Any material diminution of Executive’s position with the Company
including Executive’s status, office, title, responsibilities and reporting
requirements; or

 

  (iv) The failure by the Company to continue in effect any compensation or
benefit plan in which the Executive participates and which is material to the
Executive’s total compensation unless an equitable arrangement has been made
with respect to such plan; or

 

  (v) Any occurrence which causes the Executive to have, as his principal place
of employment, a location other than the metropolitan area of Houston, Texas.

A termination of this Agreement by the Executive with Good Reason shall entitle
the Executive to payments and other benefits as specified in paragraph 10(g) or
paragraph 10(h), as applicable.

 

  (f) Termination by the Executive Without Good Reason. The Executive may also
terminate his employment under this Agreement without Good Reason by providing
at least thirty (30) days’ written notice of such termination to the Company. In
the event the Executive provides such notice with termination to be effective
prior to the end of the one-year term of this Agreement and except in the case
of a termination by the Executive without Good Reason as set forth in paragraph
10(g) below, the Executive shall not be entitled to any further compensation
other than any unpaid portion of the Executive’s Base Compensation and benefits
accrued through the date of termination. However, the Company shall continue to
maintain and pay the premiums for Executive’s medical insurance with coverage
which is substantially similar to the coverage in effect as of the date of
termination until the earlier of (i) three years after the date of termination,
and (ii) the date the Executive becomes employed by another employer and is
entitled to substantially similar benefits under such employer’s benefit plan.
If continued coverage is not permitted under the Company’s insurance plans, then
the Company will (a) provide Executive with substantially similar insurance
through another insurance carrier or (b) reimburse the Executive for the full
cost of obtaining such insurance which reimbursement amount shall be paid within
five (5) days of the Executive’s furnishing the Company with evidence of the
cost of such insurance. At the Company’s option, the Company may pay to the
Executive the Base Compensation and benefits that the Executive would have
received during such thirty (30) day period in lieu of requiring the Executive
to remain in the employment of the Company for such thirty (30) day period.

 

  (g)

Termination by the Executive or the Company Upon a Change of Control;
Termination Benefits Upon Termination by the Executive or the Company Upon a
Change of Control. The Executive may also terminate his employment under

 

7



--------------------------------------------------------------------------------

 

this Agreement within a two-year period after a Change of Control (as defined
hereafter) without Good Reason or for Good Reason by providing written notice of
such termination to the Company. Unless if this Agreement is earlier terminated
due to the death or disability of the Executive in accordance with paragraph
10(a) or paragraph 10(b) of this Agreement, in the event that (i) the Executive
terminates this Agreement within a two-year period after the occurrence of a
Change of Control without Good Reason or for Good Reason, or (ii) the Company
terminates this Agreement without Cause within a two-year period after the
occurrence of a Change of Control, then the Company shall pay the Executive,
(a) any unpaid portion of the Executive’s Base Compensation and benefits accrued
through the date of termination, (b) a severance payment equal to two (2) times
the amount of the highest Total Compensation paid to the Executive in any
calendar year during Executive’s employment with the Company or in the case that
the Executive has not worked a full year, the Total Compensation anticipated to
be paid pursuant to this Agreement during the one year term (which amount shall
be paid within five (5) days after the date of termination), (c) for a three
(3) year period immediately following the termination, the Company shall
continue to maintain and pay the premiums for Executive’s medical and dental
benefits for him and his family with coverage that is at least as favorable as
the coverage being provided immediately prior to the termination (if continued
coverage is not permitted under the Company’s insurance plans, then the Company
will provide Executive with substantially similar insurance through another
carrier or reimburse Executive for the full cost of obtaining such insurance
which reimbursement amount shall be paid within five (5) days of Executive’s
furnishing the Company with evidence of the cost of such insurance), and (d) all
stock options and other incentive awards held by Executive will become fully
vested and immediately exercisable.

 

  (h)

Termination Benefits Upon Termination by the Company without Cause or
Termination by the Executive for Good Reason not in Connection with a Change of
Control. In the event that (i) the Company terminates this Agreement without
Cause as described in paragraph 10(d) above or (ii) the Executive terminates
this Agreement for Good Reason as described in paragraph 10(e) above, and in
each case, at the time of termination, no Change of Control of the Company had
occurred within a two-year period prior to the termination or no payments are
otherwise required to be made by the Company pursuant to paragraph 10(g), then
the Company shall pay the Executive (a) any unpaid portion of the Executive’s
Base Compensation and benefits accrued through the date of such termination, and
at the discretion of the Compensation Committee, a bonus, if any (b) a severance
payment equal to the amount of the Total Compensation anticipated to be paid
during the one year term of this Agreement (which amount shall be paid within
five (5) days after the date of termination), (c) the Company shall continue to
maintain and pay the premiums for Executive’s medical insurance with coverage
which is substantially similar to the coverage in effect as of the date of
termination until the earlier of (i) three years after the date of termination,
and (ii) the date the Executive becomes employed by another employer and is
entitled to substantially similar benefits under such employer’s benefit plan if
continued coverage is not permitted under the Company’s insurance plans, then
the Company will (a) provide Executive with substantially

 

8



--------------------------------------------------------------------------------

 

similar insurance through another insurance carrier or (b) reimburse the
Executive for the full cost of obtaining such insurance which reimbursement
amount shall be paid within five (5) days of the Executive’s furnishing the
Company with evidence of the cost of such insurance, (d) all stock options and
other incentive awards held by Executive will become fully vested and
immediately exercisable.

 

  (i) Return of Confidential Information and Company Property. Upon termination
of the Executive’s employment for any reason, the Executive shall immediately
return all Confidential Information and other Company property to the Company.

 

  (j) Change of Control. For purposes of this Agreement, “Change of Control”
shall mean the first to occur of any of the following events:

 

  (i) Any “person” or “group (as such terms are used in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of more than 35% of the total voting power of the outstanding
voting stock of the Company; for purposes of this subparagraph (i) the following
acquisitions will not constitute a Change of Control: any acquisition by the
Company or any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company;

 

  (ii) The Company is merged with or into or consolidated with another Person
and, immediately after giving effect to the merger or consolidation, one or both
of the following occurs: (a) less than 50% of the total voting power of the
outstanding voting stock of the surviving or resulting Person is then
“beneficially owned” (within the meaning of Rule 13d-3 under the Exchange Act)
in the aggregate by the stockholders of the Company immediately prior to such
merger or consolidation, and (b) the individuals who were members of the Board
immediately prior to the execution of the agreement providing for the merger or
consolidation do not constitute at least a majority of the members of the board
of directors of the surviving or resulting Person;

 

  (iii) The Company sells, assigns, conveys, transfers, leases or otherwise
disposes of all or substantially all of the Company assets (either in one
transaction or a series of related transactions) (other than transfers to an
entity or entities controlled by the Company);

 

  (iv)

individuals who, as of the Effective Date, constitute the

 

9



--------------------------------------------------------------------------------

 

Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose (x) election: (y) appointment;
or (z) nomination for election by the Company’s stockholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for purposes of this definition, any such individual whose
initial assumption of office occurs as a result of an actual or publicly
threatened election contest with respect to the election or removal of directors
or other actual or publicly threatened solicitation of proxies or consents by or
on behalf of a person or group other than the Board; or

 

  (v) a complete liquidation or dissolution of the Company.

Notwithstanding any other provision of this Agreement, Executive and the Company
agree that the consummation of the proposed transaction between the Company and
KCS shall not be deemed a Change of Control hereunder.

11.    Gross-Up Payment; 409A.

 

  (a) Gross-Up Payment. In the event that it is determined that any payment
award, benefit (or any acceleration of any payment, award, benefit or
distribution) made or provided to or for the benefit of Executive in connection
with this Agreement, or Executive’s employment with the Company or the
termination thereof, but determined without regard to any additional payments
required under this paragraph 11) (a “Payment”) is subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”) or any interest or penalties related to such excise tax (collectively,
the “Excise Tax”), the Executive will be entitled to receive an additional
payment (a “Gross-Up Payment”) from the Company. The Gross-Up Payment will be
equal to the amount of the Excise Tax.

 

  (b)

Determination. Subject to the provisions of paragraph 11(c), all determinations
required to be made under this paragraph 11 (including whether and when a
Gross-Up Payment is required) will be made by a nationally recognized certified
public accounting firm designated by the Company (the “Accounting Firm”). The
Accounting Firm will provide detailed supporting calculations both to the
Company and the Executive within fifteen (15) business days of the receipt of
notice from the Executive that there has been a Payment, or such earlier time as
is reasonably requested by the Company. In the event that the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting a
Change of Control, the Executive will be entitled to appoint another nationally
recognized accounting firm reasonably acceptable to the Company to make the
determination required under this paragraph 11 (which accounting firm will then
be referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm will be paid by the Company. Any Gross-Up Payment required to be
paid under

 

10



--------------------------------------------------------------------------------

 

this paragraph 11 will be paid by the Company to the Executive within five
(5) days after the receipt of the Accounting Firm’s determination. Any
determination by the Accounting Firm will be binding on the Company and the
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm, the
Gross-Up Payment made by the Company may be less than actually required (the
“Underpayment”) consistent with the calculations required to be made hereunder.
In the event that the Company exhausts its remedies pursuant to paragraph 11(c)
below and the Executive thereafter is required to make a payment of any Excise
Tax, the Accounting Firm will determine the amount of the Underpayment that has
occurred and any such Underpayment will be promptly paid by the Company to or
for the benefit of the Executive.

 

  (c)

Contest of Claims. The Executive will notify the Company in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by the Company of a Gross-Up Payment. Such notification will be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim (provided, however, that the failure to
provide such notification within such period as provided herein shall not
relieve the Company of its obligations under this paragraph 11 except to the
extent that the Company is materially prejudiced thereby) and will apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid. The Executive will not pay such claim prior to the
expiration of the thirty (30) day period following the date on which the
Executive notifies the Company (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If the Company notifies
the Executive in writing prior to the expiration of such thirty (30) day period
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due) that the Company desires to contest such claim,
the Executive will: (i) provide to the Company any information reasonably
requested by the Company relating to such claim; (ii) take such action in
connection with contesting such claim as the Company reasonably requests in
writing including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company;
(iii) cooperate with the Company in good faith as necessary to effectively
contest such claim; and (iv) permit the Company to participate in any
proceedings relating to such claim. The Company will bear and pay directly all
costs and expenses (including additional interest, penalties accountant’s and
legal fees) incurred in connection with such contest of the claim and shall
indemnify, defend and hold harmless, on an after-tax basis, for any Excise Tax
or income tax (including interest and penalties with respect thereto) imposed as
a result of such representation and payment of costs and expenses. Without
limitation on the foregoing provisions, the Company will control all proceedings
related to such contested claim, may at its sole option pursue or forgo any and
all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may at its sole option either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner. The Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company reasonably
determines. If the Company directs the Executive to pay a claim and sue for a
refund, the Company will be required to advance the amount of such payment to
the Executive on an interest-free basis and agrees to indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed

 

11



--------------------------------------------------------------------------------

 

with respect to such advance or with respect to any imputed income with respect
to such advance, provided that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Company’s control of the contested claim will
be limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Executive will be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

 

  (d) Refunds. If, after the receipt by the Executive of an amount advanced by
the Company pursuant to paragraph 11(c) above, the Executive becomes entitled to
receive any refund with respect to such claim the Executive shall promptly pay
to the Company the amount of such refund attributable to the Excise Tax on the
Payment.

 

  (e) Section 409A. In the event any payments to the Executive required to be
made pursuant to any provisions of this Agreement are determined, in whole or in
part, to constitute “nonqualified deferred compensation: (“NQDC”) within the
meaning of Section 409A of the Code, then the portion (which may be all) of such
payments that constitute NQDC will not be paid before the date which is six
(6) months after the Executive’s “separation from service” (as such term is
defined in Section 409A of the Code). The determination of whether and what
amount of any payments to the Executive required to be made pursuant to any
provisions of this Agreement constitute NQDC shall be made by the board of
directors of the Company in consultation with legal counsel, and any such
determination shall be final and binding on the Company and the Executive. The
Company makes no representation as to whether any such payment or any part
thereof constitutes or may constitute NQDC. Neither the Company nor any of its
directors, officers, employees, agents, or professional advisers shall have any
liability to the Executive or any other person for any amounts incurred by the
Executive or any such other persons by reason of the determination made by the
Board pursuant to this paragraph 11(e) or any action taken or omitted by the
Board, the Company or any of the Company’s directors, officers, employees,
agents or professional advisers in the course of or as a result of making such
determination.

12.    Assistance with Claims. The Executive agrees that, for the period
beginning on the Effective Date, and continuing for a reasonable period after
the termination or expiration of this Agreement for any reason, the Executive
will assist the Company in the defense of any claims that may be made against
the Company and will assist the Company in the prosecution of any claims that
may be made by the Company, to the extent such claims may relate to services
performed by the Executive for the Company. The Executive agrees to promptly
inform the Company if the Executive becomes aware of any lawsuits or potential
claims that may be filed against the Company. For all assistance occurring after
termination of the Executive’s employment by the Company, the Company agrees to
provide reasonable compensation to the Executive for such assistance. The
Executive also agrees to promptly inform the Company if asked to assist in any
investigation of the Company (or its actions) that may relate to services
performed by the Executive for the Company, regardless of whether a lawsuit has
been filed against the Company with respect to such investigation.

13.    Successors and Assigns. The Company will require any successor (whether
direct or indirect) to all or substantially all of the business and assets of
the Company (“Successor”) of any corporation which becomes the ultimate parent
corporation of the Company or any such Successor (the

 

12



--------------------------------------------------------------------------------

“Ultimate Parent”) to expressly assume and agree in writing satisfactory to the
Executive to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no succession had taken place;
provided, however, that express assumption shall not be required where this
Agreement is assumed by operation of law. After the death or disability of the
Executive, all his rights hereunder shall inure to the benefit of, and be
enforceable by, his personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. Except
as otherwise provided herein, the Executive’s rights and obligations may not be
assigned without the prior written consent of the Company.

14.    Governing Law. It is understood and agreed that the construction and
interpretation of this Agreement shall at all times and in all respects be
governed by the laws of the State of Texas. The parties hereto hereby
irrevocably submit to the exclusive jurisdiction of the courts of the State of
Texas and the federal courts of the United States of America located in Texas,
and appropriate appellate courts therefrom, over any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby, and
each party hereby irrevocably agrees that all claims in respect to such dispute
or proceeding may be heard and determined in such courts. The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
dispute arising out of or relating to this Agreement or any of the transactions
contemplated hereby brought in such court or any defense of inconvenient forum
for the maintenance of such dispute. Each of the parties hereto agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law. This consent to
jurisdiction is being given solely for purposes of this Agreement and is not
intended to, and shall not, confer consent to jurisdiction with respect to any
other dispute in which a party to this Agreement may become involved. Each of
the parties hereto hereby consents to process being served by any party to this
Agreement in any suit, action, or proceeding of the nature specified above by
the mailing of a copy thereof in the manner specified by the provisions of
paragraph 15 below.

15.    Notice. All notices required or permitted under this Agreement shall be
in writing and shall be deemed effective: (i) upon delivery, if delivered in
person; (ii) upon delivery to Federal Express or other similar courier service,
marked for next day delivery, addressed as set forth below; (iii) upon deposit
in United States Mail if sent by registered or certified mail, return receipt
requested, addressed as set forth below; or (iv) upon being sent by facsimile
transmission, provided an original is mailed the same day by registered or
certified mail, return receipt requested:

 

If to the Company:

  Petrohawk Energy Corporation   1100 Louisiana, Suite 4400   Houston, TX 77002
  Attn: President   Fax No. (832) 204-2877

If to the Executive:

              

16.    Severability. The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any one or more of the provisions of
this Agreement shall not affect the validity and enforceability of the other
provisions.

 

13



--------------------------------------------------------------------------------

17.    Entire Agreement. This Agreement contains the entire agreement and
understanding by and between the Company and the Executive with respect to the
employment of the Executive, and no representations, promises, agreements, or
understandings, written or oral, not contained herein shall be of any force or
effect. No waiver of any provision of this Agreement shall be valid unless it is
in writing and signed by the party against whom the waiver is sought to be
enforced. No valid waiver of any provision of this Agreement at any time shall
be deemed a waiver of any other provision of this Agreement at such time or any
other time.

18.    Modification. No amendment, alteration or modification to any of the
provisions of this Agreement shall be valid unless made in writing and signed by
both parties.

19.    Paragraph Headings. The paragraph headings have been inserted for
convenience only and are not to be considered when construing the provisions of
this Agreement.

20.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same instrument.

21.    Release of Claims. No payments shall be made to the Executive under
paragraph 10(g) or paragraph 10(h) of this Agreement unless and until Executive
shall sign and deliver to the Company an agreement in form reasonably
satisfactory to the Company pursuant to which Executive agrees to release all
claims he may have against the Company, other than (i) claims with respect to
the reimbursement of business expenses or with respect to benefits which are in
each case to continue in effect after termination or expiration of this
Agreement in accordance with the terms of this Agreement, (ii) claims he may
have as a holder of options to acquire equity securities of the Company (which
shall be governed by the documents by which Executive was granted such options)
and (iii) claims he may have as a stockholder of the Company.

[remainder of page intentionally left blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
on the day and year first above written.

 

“COMPANY”      “EXECUTIVE” Petrohawk Energy Corporation          
By:_______________________________     
_________________________________________

Name:_____________________________

     Title:______________________________     

 

15



--------------------------------------------------------------------------------

EXHIBIT “A”

Bonus

If the Executive is employed by the Company at the end of the Term, the
Executive shall be entitled to receive a bonus payment equal to
$                    .

In addition, if the Executive is employed by the Company at the end of the Term
and if the Company’s 2007 second quarter average daily production is greater
than the Company’s 2006 second quarter average daily production pro forma for
the merger with KCS, the Executive will be entitled to an additional bonus of up
to $                    , with the Executive entitled to $                    
for each percentage point increase. The percentage increase must be comprised of
organic growth and shall not include the effects of acquisitions or divestures.
By way of example, in the event the Company’s 2007 second quarter average daily
production is 5% greater than the Company’s 2006 second quarter average daily
production pro forma for the merger with KCS, the Executive shall be entitled to
$                     [$                     x 5]). The Company shall reasonably
determine the growth in average daily production and the bonus to be paid and
such determination shall be binding upon the Executive.

 

16